PER CURIAM.
Arkansas inmate Floyd Webb appeals the District Court’s1 28 U.S.C.
§ 1915(e)(2)(B) (2000) dismissal of his 42 U.S.C. § 1983 lawsuit. Having carefully reviewed the record, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.2000) (per curiam), we summarily affirm for the reasons stated by the District Court, see 8th Cir. R. 47A(a).

. The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas, adopting the report and recommendations of the Honorable Beverly Stites Jones, United States Magistrate Judge for the Western District of Arkansas.